DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-15 are ineligible.
Claim interpretation: Under the broadest reasonable interpretation, the terms of the claim are presumed to have their plain meaning consistent with the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111. Based on the plain meaning of the words in the claim, the broadest reasonable interpretation of Claim 1 is a method of control implemented in a variable speed drive for controlling an electric motor. The method involves multiple mental steps.
Step 1: this part of the eligibility analysis evaluates whether the claim falls within any statutory category.  MPEP 2106.03. The claim recites a method, Thus, the claim is to a process, which is one of statutory categories of invention (Step 1: Yes).
Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. The claim still must be reviewed to determine if it recites any other type of judicial exception.
Limitations “determining a mechanical power value”, “determining a specific electrical losses profile; and “determining a flux reference and a speed reference”, in claim 1, are all mental steps as evident from the disclosure. The grouping of “mathematical concepts” in the 2019 PEG is not limited to formulas or equations, and in fact specifically includes “mathematical calculations” as an exemplar of a mathematical concept. 2019 PEG Section |, 84 Fed. Reg. at 52. Thus, these limitations recite a concept that falls into the “mathematical concept” group of abstract ideas. 
This limitation also falls into the “mental process” group of abstract ideas, because the recited mathematical calculation is simple enough that it can be practically performed in the human mind, e.g., scientists and engineers have been solving algebraic equations in their minds using a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation. See October Update at Section I(C)(ii) and (iii).
As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single judicial exception for purposes of further eligibility analysis. See MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section I.B. Thus, for purposes of further discussion, this example considers these limitations as a single abstract idea.
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section Ill(A)(2), 84 Fed. Reg. at 54-55.

Besides the abstract ideas, the claim recites the additional element “the variable speed drive” in claim 1. An evaluation of whether limitation is insignificant extra-solution activity is then performed. Note that because the Step 2A Prong Two analysis excludes consideration of whether a limitation is well- understood, routine, conventional activity (2019 PEG Section III(A)(2), 84 Fed. Reg. at 55), this evaluation does not take into account whether or not limitation is well- known. See October 2019 Update at Section III.D. When so evaluated, these additional elements are recited so generically that they represent well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception MPEP 2106.05(d). It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the short primary linear motor does not affect this analysis. See MPEP 2106.05(l) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: YES).
Step 2B: This part of the eligibility analysis evaluates whether the claim as whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, a short primary linear machine amounts to no more than well-understood, routine or conventional which is notoriously well-known. Also, the judicial exception is not integrated into a practical application because the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Such as “determining”). The claim is not patent eligible. 
Claims 2-15 also disclose abstract ideas (Claim 2 discloses mental steps “redetermining the specific electrical losses profile to update the flux reference”; Claim 3 discloses mental steps “extracting, from the specific electrical losses profile, an electrical losses value” and “updating the speed reference”; Claim 4 discloses mental steps “determining a maximum electrical losses profile”; claim 6 disclose a mental step “predefined threshold”; Claim 7 discloses mental steps “predefined backspin speed”; and Claim 11 discloses mental steps “selecting whether controlling the backspin speed of the motor”) which fall under mathematical calculations and mental process. The same analysis applies to these claims as well.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schulz (US 2005/0281680 A1).
For claim 1, Schulz discloses a method of control implemented in a variable speed drive for controlling an electric motor during backspin (Fig. 2 of Schulz disclose a drive 37, a DC  bus 44, a bridge rectifier 45, an inductor 46, a  bus capacitors 47 and a system controller 50 which altogether constitute  a variable speed drive (37, 44-47 and 50) for controlling an electric motor 36 during backspin – see Schulz, Fig. 2, paragraphs [0048] and [0051]-[0052]), wherein the method comprises:
determining, by the variable speed drive, a mechanical power value occurring at a backspin speed and an estimated load torque (Figs. 1-2 of Schulz discloses determining, by the variable speed drive 50, a mechanical power value (regenerated power) occurring at a backspin speed and an estimated load torque – see Schulz, Figs. 1-2, paragraphs [0045], last eight lines and [0056]);
determining, by the variable speed drive, a specific electrical losses profile occurring at a motor flux level, wherein the specific electrical losses profile coincides with the mechanical power value (Schulz does not disclose specifically determining, by the variable speed drive, a specific electrical losses profile occurring at a motor flux level, wherein the specific electrical losses profile coincides with the mechanical power value. However, Schulz discloses determining, by the variable speed drive 50, a specific electrical losses profile occurring at a motor flux level via current and voltage sensors 51-53 – see Schulz, Fig. 2, paragraph [0053]. Also, Schulz discloses calculated torque and speed produced by the motor to obtain the mechanical power value/regenerated electrical power and maintain the pump drive system – see Schulz, Figs. 1-2 and 5, paragraphs [0045], last eight lines; [0056] and [0059]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Schulz to include specifically “determining, by the variable speed drive, a specific electrical losses profile occurring at a motor flux level, wherein the specific electrical losses profile coincides with the mechanical power value” into Schulz’s system for purpose of providing improved operating efficiency and productivity for the pump);
determining, by the variable speed drive, a flux reference and a speed reference to be applied to the motor to coincide with the specific electrical losses profile (see Schulz, Figs. 1-2 and 5, paragraphs [0053], [0056] and [0059], lines 1-9); and
controlling, by the variable speed drive, the backspin speed of the motor to maintain the coincidence with the specific electrical losses profile (see Schulz, Figs. 1-2,  and 5, paragraphs [0053], [0056]-[0059]).
For claim 5, Schulz discloses the method according to claim 1, wherein controlling the backspin speed of the motor is carried out until a predefined threshold is reached (Figs. 3 and 5 of Schulz disclose controlling the backspin speed of the motor 36 “Motor-Vel” is carried out until a predefined threshold is reached “set point value Backspin-Rev-Vel” – see Schulz, Figs. 3-4, paragraphs [0061]-[0062]).
For claim 6, Schulz discloses the method according to claim 5, wherein the predefined threshold is at least one from a group comprising: a minimum load torque, a minimum mechanical power value, a maximum backspin speed (see Schulz, Fig. 4, paragraph [0079]).
For claim 7, Schulz discloses the method according to any of the preceding claims claim 1, wherein the backspin speed is a predefined backspin speed (see Schulz, Figs. 3-5, paragraph [0061]-[0062]. It is noted that Schulz discloses “setpoint value Backspin- Rev-Vel” which reads onto a predefined  backspin speed).
For claim 8, Schulz discloses the method according to claim 7, wherein the predefined backspin speed is chosen from a group comprising a slower, a medium and a faster backspin speed see Schulz, Figs. 2, 5 and 10; paragraphs [0061]-[0062]; [0086] and [0090]).
For claim 12, Schulz discloses the method according to claim 1, further comprising detecting, by the variable speed drive, the motor backspining (Figs. 3 and 5 of Schulz disclose detecting, by the variable speed drive (37, 44-47 and 50), the motor backspining – see Schulz, Figs. 3 and 5; paragraphs [0060]-[0061]).
For claim 13, Schulz discloses the method according to any of the preceding claims claim 1, wherein the method comprises applying the method following a power outage (see Schulz, Figs. 1 and 3, paragraphs [0059] –[0061]).
For claim 14, Schulz discloses a variable speed drive of an electric motor comprising a processor and a memory, the processor being configured to operate according to claim 1 (Fig. 2 of Schulz discloses a variable speed drive (37, 44-47 and 50) of an electric motor 36 comprising a processor 54 and a memory 55 – see Schulz, Fig. 2, paragraphs [0052]-[0054]).
For claim 15, Schulz discloses a non-transitory computer-readable storage medium comprising instructions which, when executed by a processor, cause the processor to carry out the method of claim 1 (Fig. 2 of Schulz discloses a non-transitory computer-readable storage medium 50 comprising instructions which, when executed by a processor 54, cause the processor 54 to carry out the method of claim 1 – see explanation in claim 1 above and see Schulz, Fig. 2, paragraphs [0052], lines 13-21 and [0054]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846